DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the CIP application filed on January 20, 2020. Claims 1-6 are currently pending and has been examined.
Priority
This application repeats a substantial portion of prior Application No. 16/122,870, filed on September 5, 2018 (and other applications), and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Drawings
The drawings are objected to because FIG. 7 includes gray and black shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 
Claim Interpretation – Optional Language
Claim 4 recites the limitations “blocking a transaction resulting from a request if it would result in an asset transfer to a non-whitelisted address on an insecure network”. These limitations state conditional actions “if it would result in an asset transfer to a non-whitelisted address on an insecure network”. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to 
Claim Interpretation – Not Positively Cited
Regarding claims 2 and 5, examiner notes that the following limitations are not positively recited in the claims, and therefore carry limited patentable weight: claims 2 and 5: “before proceeding with permitting a transaction resulting from a request, the security gateway obtains permission from an entity, and only allows an asset transfer to a non-whitelisted address on an insecure network upon receiving the correct credentials from the entity, would the gateway allow the asset transfers to a non-whitelisted address on the not secure side of the network”. (“A claim is only limited by positively recited elements...”MPEP 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-3 are directed to an apparatus, claims 4-6 are directed to a process.

Claims 1 and 4 are directed to the abstract idea of financial transaction processing which is grouped under commercial or legal interactions sub grouping within certain methods of organizing human activity grouping in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 4 recite “inspect requests for compliance using … according to a plurality of rules”, “pass compliant requests to their respective intended destinations”, “wherein compliance inspection comprises at least checking credentials of a sender of each request”, “wherein a request comprises …”, “wherein a transaction resulting from a request is blocked if it would result in an asset transfer to a non-whitelisted address on …”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “security gateway”, “processor”, “memory”, “rules engine”, “smart contracts”, “insecure network” represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of financial transaction processing using computer technology (e.g. the processor, see specification as filed, ¶ [0166]-[0167]). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f), & (h)).
Hence claims 1 and 4 are not patent eligible.

As per dependent claims 2-3 and 5-6, these claims further define the abstract idea noted in claims 1 and 4. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 2-3 and 5-6 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per Lizardtech, claim 1 recites the genus (broad) and the specification only discloses the species (narrow). See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731 (Fed. Cir. 2005). (In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.).

The claimed limitations (i.e.: “passing compliant requests to their respective intended destinations”, “checking credentials of a sender of each request”, and “blocking a transaction resulting from a request”) do not recite the apparatus or computer that performs the steps. Therefore, the steps are broad enough to include all 

Dependent claims 5-6 are also rejected under 35 USC 112(b) for being dependent on rejected parent claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 9660998 B1 (Sethi) in view of WO 2018175504 A1 (Wasserman).

As per claims 1 and 4, Sethi teaches,
a security gateway (FIG 1. item 118, col. 2, lines -17-34 “secure proxy”) comprising at least a processor and a memory, at least two communications ports, and a plurality of programming instructions stored in the memory and operable on the processor, wherein the plurality of programming instructions, when operating on the processor, cause the processor to (col. 20, lines 51-62),
inspect requests for compliance using a rules engine (col. 2, lines 17-34 “secure endpoint resolver”) according to a plurality of rules (col. 2, lines 17-34),
pass compliant requests to their respective intended destinations (col. 4, line 55 – col. 5, line 44),
wherein compliance inspection comprises at least checking credentials of a sender of each request (col. 13, lines 26-65),
wherein a transaction resulting from a request is blocked if it would result in an asset transfer to a non-whitelisted address on an insecure network (col. 5, lines 15-44, col. 13, lines 26-52).

Sethi does not explicitly teach, however, Wasserman teaches,
wherein a request comprises one or more smart contracts (¶ [0157], [0182], [0187]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Wasserman in Sethi since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because processing smart contract data through a secure proxy improves transaction security by securely processing communications associated with the smart contract.

As per claims 2 and 5, combination of Sethi and Wasserman teach all the limitations of claims 1 and 4. Sethi also teaches,
wherein before proceeding with permitting a transaction resulting from a request, the security gateway obtains permission from an entity, and only allows an asset transfer to a non-whitelisted address on an insecure network upon receiving the correct credentials from the entity (col. 13, lines 26-65), would the gateway allow the asset transfers to a non-whitelisted address on the not secure side of the network (col. 2, lines 17-55, col. 4, line 55 – col. 5, line 44).

As per claims 3 and 6, combination of Sethi and Wasserman teach all the limitations of claims 1-2 and 4-5. Sethi also teaches,
wherein credentials are further required for asset transfers to whitelisted addresses (col. 13, lines 26-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692